DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 9, 13, and 15 are objected to because of the following informalities:
Claim 1, line 6, change: “the first casing member having[[:]] an outer annular wall…”
Claim 1, line 8, change: “spaced radially inward [[inwardly]] from the outer annular wall…”
Claim 5, line 2, change: “greater than [[that]] a radial wall thickness of the outer annular wall at the weld joint.”
Claim 9, line 5, change: “spaced[[-]] radially [[inwardly]] inward”
Claim 9, line 9, change: “outer annular wall”
Claim 13, line 2, change: “greater than [[that]] a radial wall thickness of the outer annular wall at the weld joint.”
Claim 15, line 5, change: “first location on a first side”
Claim 15, line 11, change: “in [[the]] an event”
Claim 15, line 13, change: “in the outer annular wall.”
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chatelois et al. (U.S. 8,662,824).
Regarding claim 1, Chatelois et al. discloses a blade containment assembly (20, Fig. 2) for a gas turbine engine (Col. 1, lines 5-10) having a rotor (“A” shown in Fig. 2) mounted for rotation about an engine axis (axis 11, Fig. 1), the rotor having a set of rotor blades (blades, Col. 2, lines 38-40); the blade containment assembly (20) comprising: a casing having a first casing member (33) surrounding the set of rotor blades (the structure pertaining to first casing member 33, which is the outer containment layer 30 surrounds the rotor A, as shown In Fig. 2) and a second casing member (41) extending axially from the first casing member (33, connection portion 41 extends axially from first member 33, as shown in Fig. 2); the first casing member (33) having: an outer annular wall (outer annular wall 30, Col. 2, lines 50-61) welded to the second casing member (41) at a weld joint (weld, Col. 3, lines 21-27) disposed in a blade containment zone of the casing (the entire structure shown in Fig. 2 is disposed within a blade containment zone of the turbine casing, Col. 2, lines 35-62), and an inner containment ring (40, Col. 2, lines 50-52) spaced radially inwardly from the outer annular wall (as shown in Fig. 2, inner containment ring 40 is spaced radially inward from outer annular wall 30) and extending axially from a first location forward of the weld joint to a second location aft of the weld joint in the blade containment zone (as shown in Fig. 2, the ring 40 extends forward of the weld joint (i.e., to the left of the weld in Fig. 2) and also extends to a second location aft of the weld joint (i.e., a projection of the end of the ring 40 extends past to the right of the weld proximate location “R” shown in Fig. 2’ below)).

    PNG
    media_image1.png
    649
    816
    media_image1.png
    Greyscale

Fig. 2’
Regarding claim 5, Chatelois et al. discloses wherein the inner containment ring (40) has a radial wall thickness greater than that of the outer annular wall (30) at the weld joint (at the weld joint, which is near location “R” in Fig. 2’, the radially wall thickness of the end of the connection portion 41, which pertains to the ring 40, has a thickness “t1” that is greater than the thickness “t2” of the first member 33, which pertains to the outer annular 30).
Regarding claim 6, Chatelois et al. discloses wherein the inner containment ring (40) and the outer annular wall (30) of the first casing member (33) are integrated into a monolithic body (outer annular wall 30 and ring 40 form an integral structure, Col. 3, lines 24-27).
Regarding claim 7, Chatelois et al. discloses wherein an annular gap (gap shown in Fig. 2, Col. 3, lines 40-47) is provided radially between the outer annular wall (30) and the inner containment ring (40) of the first casing member (33, outer annular wall 30 and ring 40 form an integral structure, Col. 3, lines 24-27 and therein first member 33, which pertains to outer wall 30, also pertains to the inner containment ring 40 due to the integral structure).
Regarding claim 8, Chatelois et al. discloses wherein the weld joint (weld, Col. 3, lines 21-27) is a butt joint (as shown in Fig. 2, a vertical planar surface end of member 31 is mated and welded to a vertical planar surface end of portion 41, and therein the joint is considered as a butt joint) and is disposed axially downstream of the set of rotor blades relative to a gas flow through the set of rotor blades (as shown in Fig. 2, the weld joint is disposed downstream of the rotor “A” and for the gas turbine engine shown in Fig. 1, the flow direction of the engine is from the left to the right, and therein, the flow direction shown in Fig. 2 is also from the left to the right signifying that the weld joint is disposed in a downstream location relative to a gas flow through the turbine engine).

Regarding claim 15, Chatelois et al. discloses a gas turbine engine (Fig. 1) comprising: a turbine (18) including a turbine rotor (A, Fig. 2, Col. 2, lines 29-35) having a set of turbine blades (blades, Col. 2, lines 38-40) mounted for rotation about an axis (axis 11, Fig. 1), and a turbine case surrounding the set of turbine blades (case 20 surrounding turbine section 18 as shown in Fig. 1, which surrounds the blades), the turbine case (20) having a blade containment zone extending axially from a first location on first side of the turbine rotor to a second location on a second opposed side of the turbine rotor (blade containment zone is region of 20 of the blade as shown in Fig. 1 and Fig. 2 wherein the zone is located on a first side of the turbine rotor (A, Fig. 2) and extending axially to a second location downstream of the blade of the rotor as shown in Fig. 2, wherein 20 extends to the rightmost structure of Fig. 2), the turbine case (20) having a monolithic body (containment layers 30 and ring 40 forming the case 20 form an integral structure, Col. 3, lines 24-27) including an outer annular wall (30) having a localized weakness point (i.e., weld connection proximate location “R”, Fig. 2’) disposed in the blade containment zone (as shown in Fig. 2), the monolithic body further including an inner containment ring (40) integrally connected to the outer annular wall (30, Col. 3, lines 24-27) and spaced radially inwardly therefrom (as shown in Fig. 2, 40 is spaced radially inward from outer wall 30) so as to define an annular gap (gap, Col. 3, lines 40-47), the inner containment ring (40) having a thickness (i.e., thickness of 40 shown in Fig. 2) selected to contain a turbine blade in the event of a blade ejection (the containment structure comprising 30 and 40 is designed such that blade fragments or the blade is contained from exiting the engine for safety reasons, Col. 2, lines 35-50), the inner containment ring (40) axially spanning the localized weakness point in the outer wall (as shown in Fig. 2’, ring 40 axially spans the welded joint near location “R” from the left to the right portion of the joint).
Regarding claim 16, Chatelois et al. discloses wherein the localized weakness point is a weld joint (i.e., weld connection near location “R”, Fig. 2’).
Regarding claim 17, Chatelois et al. discloses wherein the turbine case (20) includes a first casing member (33) and a second casing member (41), wherein the weld joint is between the first and second casing members (weld, Col. 3, lines 21-27, as shown in Fig. 2).
Regarding claim 20, Chatelois et al. discloses wherein the weld joint (weld, Col. 3, lines 21-27) is disposed axially downstream of the set of rotor blades relative to a gas flow through the set of rotor blades (as shown in Fig. 2, the weld joint is disposed downstream of the rotor “A” and for the gas turbine engine shown in Fig. 1, the flow direction of the engine is from the left to the right, and therein, the flow direction shown in Fig. 2 is also from the left to the right signifying that the weld joint is disposed in a downstream location relative to a gas flow through the turbine engine).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chatelois et al. (U.S. 8,662,824) in view of Macchia et al. (US 2012/0082541 A1).
Regarding claim 9, Chatelois et al. discloses an exhaust case assembly for a gas turbine engine (an exhaust case assembly is shown in Fig. 1, which comprises the containment casing 20) having a turbine rotor (A, Fig. 2; Col. 2, lines 25-34) mounted for rotation about an engine axis (11, Fig. 1), the turbine rotor having a set of turbine blades (blades, Col. 2, lines 38-40); the exhaust case assembly comprising: a flange ring (30 is an annular ring, which comprises a flange at location “F” or at location “F2”, Fig. 2’, Col. 2, lines 50-52) having a monolithic body (body of 30 shown in Fig. 2 is monolithic as shown by the cross-hatching pattern; further, containment layers 30 and ring 40 forming the case 20 form an integral structure, Col. 3, lines 24-27) including an outer annular wall (i.e., outer surface 31 of 30) and an inner containment ring (40) spaced-radially inwardly from the outer annular wall (30/31), the outer annular wall having a flange (flange “F or flange “F2”, Fig. 2’ is integral with outer annular wall 30/31) for connection to an associated flange of an adjacent turbine case surrounding the set of turbine blades (the limitation “for connection to an associated flange of an adjacent turbine case surrounding the set of turbine blades” merely represents an intended use or a manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art apparatus disclosed in Fig. 2 of Chatelois et al. See MPEP 2114. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART), and an outer case (41) extending axially from the outer annular wall (33 of the outer wall 30) of the flange ring (30 contains flange “F” or “F2”, as shown in Fig. 2’ and is therein a flange ring), the outer case (41) welded to the outer wall of the flange ring (i.e., outer surface wall of portion 33 of the flange ring, as shown in Fig. 2 at location “R”) at a weld joint (weld, Col. 3, lines 21-27) disposed in a blade containment zone axially spanning the set of turbine blades (blade containment zone is region of 20 upstream of the blade as shown in Fig. 1 and Fig. 2 wherein the zone is located on a first side of the turbine rotor (A, Fig. 2) and extending axially to a second location downstream of the blade of the rotor as shown in Fig. 2, wherein 20 extends to the rightmost structure of Fig. 2), the inner containment ring (40) extending axially from a first location on a first side of the weld joint to a second location on a second opposite side of the weld joint (as shown in Fig. 2’, ring 40 extends leftward of the weld joint and also extends on the opposite side to the right of the joint at location “R”).
Chatelois et al. does not specifically disclose wherein the outer case is sheet metal.
Macchia et al. teaches of gas turbine containment casings, which is within the same field of endeavor as the claimed invention.  Specifically, Macchia et al. teaches of a similar gas turbine engine shown in Fig. 1, wherein the containment casing can be made from sheet metal ([0029], last four lines).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chatelois et al. in view of Macchia et al. by forming the entire outer casing structure (20) from sheet metal as taught by Macchia et al. as it is well known in the gas turbine engine art to manufacture containment casings from sheet metal cases (Macchia, [0029], last four lines).  
	Regarding claim 10, the combination of Chatelois et al. and Macchia et al. further discloses wherein the flange (flange “F2”, Fig. 2’) is axially aligned with the set of turbine blades (as shown in Fig. 2’, flange “F2” is axially aligned with the set of turbine blades of rotor A).
	Regarding claim 11, the combination of Chatelois et al. and Macchia et al. further discloses wherein the inner containment ring (40) is machined into the monolithic body (i.e., welded to form an integral, monolithic structure, Col. 3, lines 24-27) with an annular gap (Col. 3, lines 40-47) between the outer annular wall (30) and the inner containment ring (40).
Regarding claim 13, the combination of Chatelois et al. and Macchia et al. further discloses wherein the inner containment ring (40) has a radial wall thickness greater than that of the outer annular wall (30) at the weld joint (at the weld joint, which is near location “R” in Fig. 2’, the radially wall thickness of the end of the connection portion 41, which pertains to the ring 40, has a thickness “t1” that is greater than the thickness “t2” of the first member 33, which pertains to the outer annular 30).
Regarding claim 14, the combination of Chatelois et al. and Macchia et al. further discloses wherein the weld joint (weld, Col. 3, lines 21-27) is a butt joint (as shown in Fig. 2, a vertical planar surface end of member 31 is mated and welded to a vertical planar surface end of portion 41, and therein the joint is considered as a butt joint) and is disposed axially downstream of the set of rotor blades relative to a gas flow through the set of rotor blades (as shown in Fig. 2, the weld joint is disposed downstream of the rotor “A” and for the gas turbine engine shown in Fig. 1, the flow direction of the engine is from the left to the right, and therein, the flow direction shown in Fig. 2 is also from the left to the right signifying that the weld joint is disposed in a downstream location relative to a gas flow through the turbine engine).

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chatelois et al. (U.S. 8,662,824) in view of Macchia et al. (US 2012/0082541 A1), and further in view of Lefebvre et al. (US 2011/0036068 A1).
Regarding claim 12, the combination of Chatelois et al. and Macchia et al. does not specifically disclose wherein exhaust port stiffeners are welded to the sheet metal outer case at a location axially spaced-apart from the weld joint outside of the blade containment zone.
Lefebvre et al. teaches of a gas turbine engine exhaust, which is within the same field of endeavor as the claimed invention.  Lefebvre et al. teaches of a similar turbine engine configuration (Fig. 1) as the turbine engine disclosed in Chatelois et al.  Specifically, Lefebvre et al. teaches of a stiffener ring 52 (i.e., comprising stiffener struts 54) wherein the stiffeners 54 are attached to the outer casing 32 of the exhaust (as shown in Fig. 2, [0022]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Chatelois et al. and Macchia et al. in view of Lefebvre et al. by attaching a stiffener ring 52 comprising stiffeners 54 to the outer case of the exhaust (i.e., of the similar engine configuration disclosed in Chatelois) as taught by Lefebvre et al. because the stiffener ring reduces vibrations at the exhaust of the engine and provides enhanced rigidity to the structure ([0031]).  
Therein, the combination of Chatelois, Macchia, and Lefebvre discloses all of the limitations of claim 12.  As shown in Fig. 1 of Chatelois, the exhaust case is located at an axially spaced-apart location from the weld joint located proximate the location of 20, which is outside of the blade containment zone.  The limitation “wherein the exhaust port stiffeners are welded” is a product by process limitation which renders the claim as a product-by-process claim.  As shown above, the apparatus or structure claimed is identical to that described in the reference and is therefore anticipated by the reference because patentability of a product does not depend on its method of production. See MPEP 2113.

Regarding claim 19, the combination of Chatelois et al. and Macchia et al. does not specifically disclose wherein exhaust port stiffeners are welded to the sheet metal outer case at a location axially spaced-apart from the weld joint outside of the blade containment zone.
Lefebvre et al. teaches of a gas turbine engine exhaust, which is within the same field of endeavor as the claimed invention.  Lefebvre et al. teaches of a similar turbine engine configuration (Fig. 1) as the turbine engine disclosed in Chatelois et al.  Specifically, Lefebvre et al. teaches of a stiffener ring 52 (i.e., comprising stiffener struts 54) wherein the stiffeners 54 are attached to the outer casing 32 of the exhaust (as shown in Fig. 2, [0022]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Chatelois et al. and Macchia et al. in view of Lefebvre et al. by attaching a stiffener ring 52 comprising stiffeners 54 to the outer case of the exhaust (i.e., of the similar engine configuration disclosed in Chatelois) as taught by Lefebvre et al. because the stiffener ring reduces vibrations at the exhaust of the engine and provides enhanced rigidity to the structure ([0031]).  
Therein, the combination of Chatelois, Macchia, and Lefebvre discloses all of the limitations of claim 19.  As shown in Fig. 1 of Chatelois, the exhaust case is located at an axially spaced-apart location from the weld joint located proximate the location of 20, which is outside of the blade containment zone.  The limitation “wherein the exhaust port stiffeners are welded” is a product by process limitation which renders the claim as a product-by-process claim.  As shown above, the apparatus or structure claimed is identical to that described in the reference and is therefore anticipated by the reference because patentability of a product does not depend on its method of production. See MPEP 2113.

Allowable Subject Matter
Claims 2-4 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Chatelois et al. fails to disclose or suggest wherein the outer annular wall of the first casing member has a flange bolted to a third casing member, the flange disposed in the blade containment zone.  Fig. 2 of Chatelois et al. fails to disclose of a flange bolted to a third casing member, wherein the flange is disposed in the blade containment zone.  
Claims 3-4 would be allowable due to their dependency on claim 2. 
Regarding claim 18, Chatelois et al. fails to disclose or suggest wherein the first casing member has a flange (i.e., “F” or “F2” as shown in Fig. 2’) bolted to a third casing member, the flange being axially aligned with the set of turbine blades.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        04/12/2022